In an action by the vendee in a contract for the sale of real property, to recover his down payment on the ground of his inability to obtain the mortgage commitment as provided in such contract, the defendant appeals from a judgment of the County Court, Dutchess County, entered July 31, 1961 upon the decision of the court, after a nonjury trial, in favor of plaintiff. The judgment also dismissed defendant’s counterclaim to recover damages by reason of plaintiff's alleged breach of the contract. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.